United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3776
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Luis Raul Cervantes,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 7, 2006
                                 Filed: December 14, 2006
                                  ___________

Before RILEY, COLLOTON and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Luis Raul Cervantes appeals the 188-month prison sentence the district court1
imposed after he pleaded guilty to possessing with intent to distribute 500 grams or
more of a methamphetamine mixture, in violation of 21 U.S.C. § 841(a)(1). On
appeal, counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court erred by denying Cervantes a mitigating-role reduction
pursuant to U.S.S.G. § 3B1.2. We find no clear error in the district court’s conclusion
that Cervantes failed to prove his entitlement to a reduction. See United States v.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
O’Dell, 204 F.3d 829, 837 (8th Cir. 2000) (burden of proof and standard of proof).
Cervantes, who was admittedly transporting drugs by car from California to
Minnesota for another individual, presented little evidence concerning his role relative
to those of other participants in the offense, and his status as a courier did not itself
entitle him to a reduction. See United States v. Alverez, 235 F.3d 1086, 1090 (8th Cir.
2000) (courier role does not automatically justify mitigating-role reduction given that
transportation is necessary to drug distribution; role is determined by participant’s acts
in relation to relevant conduct for which participant is held accountable and by
measuring participants’ relative culpability).

       We have carefully reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we affirm the
district court’s judgment.
                       ______________________________




                                           -2-